USCA4 Appeal: 20-2104     Doc: 20         Filed: 10/20/2020   Pg: 1 of 49




                                                                    FILED: October 20, 2020

                                               PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT



                                               No. 20-2104


        PATSY J. WISE; REGIS CLIFFORD; SAMUEL GRAYSON BAUM; DONALD
        J. TRUMP FOR PRESIDENT, INC.; GREGORY F. MURPHY, U.S.
        Congressman; DANIEL BISHOP, U.S. Congressman; REPUBLICAN
        NATIONAL COMMITTEE; NATIONAL REPUBLICAN SENATORIAL
        COMMITTEE; NATIONAL REPUBLICAN CONGRESSIONAL COMMITTEE;
        NORTH CAROLINA REPUBLICAN PARTY; CAMILLE ANNETTE BAMBINI,

                    Plaintiffs – Appellants,

        v.

        DAMON CIRCOSTA, in his official capacity as Chair of the State Board of
        Elections; STELLA ANDERSON, in her official capacity as Secretary of the State
        Board of Elections; JEFF CARMON, in his official capacity as Member of the NC
        State Board of Elections; KAREN BRINSON BELL, in her official capacity as
        Executive Director of the North Carolina State Board of Elections; NORTH
        CAROLINA STATE BOARD OF ELECTIONS,

                    Defendants – Appellees,

        and

        BARKER FOWLER; BECKY JOHNSON; JADE JUREK; ROSALYN
        KOCIEMBA; TOM KOCIEMBA; SANDRA MALONE; NORTH CAROLINA
        ALLIANCE FOR RETIRED AMERICANS; CAREN RABINOWITZ,

                    Intervenors/Defendants – Appellees.




              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 1 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 2 of 49




                                           No. 20-2107


        TIMOTHY K. MOORE, in his official capacity as Speaker of the North Carolina
        House of Representatives; PHILIP E. BERGER, in his official capacity as President
        Pro Tempore of the North Carolina Senate; BOBBY HEATH; MAXINE
        WHITLEY; ALAN SWAIN,

                     Plaintiffs – Appellants,

        v.

        DAMON CIRCOSTA, in his official capacity as Chair of the North Carolina State
        Board of Elections; STELLA ANDERSON, in her official capacity as a member of
        the North Carolina State Board Elections; JEFF CARMON, III, in his official
        capacity as a member of the North Carolina State Board of Elections; KAREN
        BRINSON BELL, in her official capacity as the Executive Director of the North
        Carolina State Board of Elections,

                     Defendants – Appellees,

        and

        BARKER FOWLER; BECKY JOHNSON; JADE JUREK; ROSALYN
        KOCIEMBA; TOM KOCIEMBA; SANDRA MALONE; NORTH CAROLINA
        ALLIANCE FOR RETIRED AMERICANS; CAREN RABINOWITZ

                     Intervenors/Defendants – Appellees.



                                                ORDER


               Upon consideration of submissions relative to the emergency motions for injunction

        pending appeal, the court denies injunctive relief pending appeal.




                                                    2



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 2 of 49
USCA4 Appeal: 20-2104     Doc: 20        Filed: 10/20/2020     Pg: 3 of 49




              Chief Judge Gregory, Judge Motz, Judge King, Judge Keenan, Judge Wynn, Judge

        Diaz, Judge Floyd, Judge Thacker, Judge Harris, Judge Richardson, Judge Quattlebaum,

        and Judge Rushing voted to deny the motions for injunction. Judge Wilkinson, Judge

        Niemeyer, and Judge Agee voted to grant the motions for injunction.

              Judge Wynn wrote an opinion on the denial of emergency injunctive relief. Judge

        Motz wrote a concurring opinion. Judge Wilkinson and Judge Agee wrote a dissenting

        opinion in which Judge Niemeyer joined. Judge Niemeyer wrote a separate dissenting

        opinion.

                                                       For the Court

                                                       /s/ Patricia S. Connor, Clerk




                                                   3



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 3 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 4 of 49




        WYNN, Circuit Judge, denying emergency injunctive relief:

               The judges of the Fourth Circuit and our fellow judges on North Carolina’s state

        and federal courts have done an admirable job analyzing these weighty issues under

        substantial time constraints. Our prudent decision today declines to enjoin the North

        Carolina State Board of Elections’s extension of its deadline for the receipt of absentee

        ballots for the ongoing general election.

               Reading the dissenting opinion of our colleagues Judge Wilkinson and Judge Agee,

        one might think the sky is falling. Missing from their lengthy opinion is a recognition of

        the narrowness of the issue before us. Importantly, the only issue we must now decide is

        Plaintiffs’ request for an emergency injunction pending appeal regarding a single aspect of

        the procedures that the district court below refused to enjoin: an extension of the deadline

        for the receipt of mail-in ballots. All ballots must still be mailed on or before Election Day.

        The change is simply an extension from three to nine days after Election Day for a timely

        ballot to be received and counted. That is all.

               Implementation of that simple, commonsense change was delayed by judicial

        intervention. To be sure, some of that intervention was by the state courts: although a state

        trial court approved of the ballot-receipt extension, a state appellate court stayed it pending

        appeal, a stay that was lifted late yesterday afternoon. See Defendants’ Supp. Letter (Oct.

        19, 2020). That stay was, of course, the state court’s prerogative. But prior to the state

        appellate court’s intervention, it was solely federal court intervention that kept this change

        from being implemented. Our dissenting colleagues would perpetuate that intervention

        now, despite the Supreme Court’s admonitions against taking such action.
                                                      4



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 4 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 5 of 49




               Yet North Carolina voters deserve clarity on whether they must rely on an

        overburdened Post Office to deliver their ballots within three days after Election Day. The

        need for clarity has become even more urgent in the last week, as in-person early voting

        started in North Carolina on October 15 and will end on October 31. As our dissenting

        colleagues so recently reminded us, a federal court injunction would “represent[] a stark

        interference with [North] Carolina’s electoral process right in the middle of the election

        season,” which is inappropriate because “the federal Constitution provides States—not

        federal judges—the ability to choose among many permissible options when designing

        elections,” especially when the “law is commonplace and eminently sensible.” Middleton

        v. Andino, No. 20-2022, 2020 WL 5752607, at *1 (4th Cir. Sept. 25, 2020) (Wilkinson and

        Agee, JJ., dissenting) (internal quotation marks omitted).

               This fast-moving case is proceeding in state court and involves an ongoing

        election—two sound reasons for us to stay our hand. Because Plaintiffs have not

        established a likelihood of success on the merits—and because, in any event, Purcell and

        Andino require that we not intervene at this late stage—we rightly decline to enter an

        injunction pending appeal.

                                                    I.

               The North Carolina Alliance for Retired Americans and several individual voters

        filed suit against the State Board of Elections (“Board”) in Wake County Superior Court

        on August 10, 2020, challenging, among other provisions, the state’s requirement that mail-

        in ballots be received within three days of Election Day. Speaker Tim Moore and Senate



                                                     5



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 5 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 6 of 49




        President Pro Tempore Phil Berger—two of the plaintiffs here—intervened as defendants

        alongside the Board on August 12. 1

               On September 15, the State Board voted unanimously—and in bipartisan fashion!—

        to extend the receipt deadline for this election until nine days after Election Day (November

        12, 2020). 2 The NC Alliance plaintiffs agreed to a settlement based, in part, on this change.

        On September 22, they joined the Board in asking the state court to approve a Consent

        Judgment formalizing the new receipt deadline. The state court issued an order approving

        the Consent Judgment on October 2. 3 This October 2 order established the relevant status

        quo for Purcell purposes. Under this status quo, all absentee votes cast by Election Day

        and received by November 12 would be counted.



               1
                 The political-committee Plaintiffs in the Wise case before us also successfully
        intervened in the NC Alliance litigation on September 24, 2020, where they claimed to
        represent the interest of “Republican voters throughout the state.” Moore v. Circosta, No.
        20-2062, Defendants-Appellants’ App’x at 286.
               2
                 This was far from a radical move. The Board regularly extends its absentee ballot
        receipt deadlines in response to the hurricanes that befall us in the autumn. See Emergency
        Order—Updated 11/5/1018, N.C. State Bd. of Elections (Nov. 5, 2018),
        https://s3.amazonaws.com/dl.ncsbe.gov/State_Board_Meeting_Docs/Orders/Executive%
        20Director%20Orders/Order_2018-10-19.pdf (extending deadline to nine days after
        Election Day in response to Hurricane Florence); Second Emergency Executive Order,
        N.C.         State       Bd.         of       Elections          (Sept.       6,     2019),
        https://s3.amazonaws.com/dl.ncsbe.gov/State_Board_Meeting_Docs/Orders/Executive%
        20Director%20Orders/Order2_2019-09-06.pdf (extending deadline to eight days after
        Election Day in response to Hurricane Dorian).
               3
                 The state court explicitly found that the Consent Judgment was the product of
        arms-length negotiations between the parties. See Wise Intervenor-Appellees’ App’x at 37.
        Efforts to characterize this good-faith agreement as a collusive backroom deal bulldoze
        through that plainly supportable conclusion.

                                                      6



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 6 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 7 of 49




               However, on September 26, Speaker Moore, Leader Berger, and others initiated two

        federal lawsuits in the Eastern District of North Carolina. On October 3—the day after the

        state court issued final judgment—Judge Dever granted those parties’ request for a

        Temporary Restraining Order, preventing the Consent Judgment from going into effect. 4

        Judge Dever’s order thus suspended the status quo already created by the state court order.

               On October 5, the Board filed emergency motions for administrative and temporary

        stays of the TRO—which it properly understood to be a preliminary injunction, in effect if

        not in name—pending appeal in this Court. While those motions were pending, on October

        6, Plaintiffs filed a motion in the district court to formally convert the TRO into a

        preliminary injunction. On the same day, Plaintiffs sought a writ of supersedeas as well as

        a temporary stay and expedited review of the NC Alliance judgment from the North

        Carolina Court of Appeals.

               A week went by. The Fourth Circuit panel assigned to hear the Board’s motions to

        stay Judge Dever’s TRO did not take any action. The district court finally ruled on the

        motions for preliminary injunctions on October 14. And on October 15, the state appellate

        court granted a temporary stay—a stay that it dissolved yesterday when it denied the

        petitions for writs of supersedeas. Accordingly, the ballot receipt extension has gone into

        effect. See Defendants’ Supp. Letter (Oct. 19, 2020).

               Again, before us now is only the issue of whether to grant an injunction—which a

        district court has already denied—of the ballot-receipt extension. Our dissenting colleagues


               4
                 By that order, Judge Dever also transferred the case to Judge Osteen in the Middle
        District of North Carolina.
                                                     7



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 7 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 8 of 49




        apparently believe the witness-requirement issue is also before us, as their opinion is

        peppered with references to it, and even proposes to order injunctive relief on that point.

        See Wilkinson and Agee Dissenting Op. at 46. Yet, as Plaintiffs themselves vigorously

        assert, “the only aspect of the revised Numbered Memo 2020-19 that Appellants are

        seeking to enjoin is the extension of the receipt deadline.” Moore Reply Br. at 1; see also

        Wise Reply Br. at 3 (noting that the most recent version of the memo issued by the Board

        “honor[s] the Witness Requirement”). And indeed, as the district court noted, the one-

        witness requirement remains in place under the district court’s August 4, 2020 injunction.

        Moore v. Circosta, No. 1:20CV911, 2020 WL 6063332, at *2 (M.D.N.C. Oct. 14, 2020).

        The injunction our colleagues propose to issue on the witness requirement is therefore

        inappropriate, and their references throughout their opinion to that aspect of the parties’

        dispute are inapposite.

                                                      II.

               From the outset, Purcell strongly counsels against issuing an injunction here.

               The status quo is plainly that the ballot-receipt extension is in place. The extension

        took effect after the district court’s TRO expired (October 16) and the state appellate court

        dissolved its temporary administrative stay (October 19). But even before those injunctions

        lifted, the ballot-receipt extension has been the status quo ever since the trial court approved

        the settlement (October 2).

               The Supreme Court’s recent decision in Andino instructs that it is not federal court

        decisions, but state decisions, that establish the status quo. In Andino, there was a state law

        in place that was modified by a federal court injunction for the primaries; the state law
                                                       8



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 8 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 9 of 49




        continued to be in place for the November election; and the district court again enjoined it.

        My view was that the injunction at the time of the primaries—establishing the rules when

        voters most recently voted—was the status quo. Middleton v. Andino, No. 20-2022, 2020

        U.S. App. LEXIS 31093, at *10 (4th Cir. Sep. 30, 2020) (Wynn, J., concurring). But our

        dissenting colleagues disagreed, viewing the state law as the status quo and federal court

        intervention as inappropriate under Purcell. See Middleton, 2020 WL 5752607, at *1

        (Wilkinson and Agee, JJ., dissenting). The Supreme Court agreed with our colleagues.

        Andino v. Middleton, No. 20A55, 2020 WL 5887393, at *1 (U.S. Oct. 5, 2020). Apparently,

        then, it is the state’s action—not any intervening federal court decision—that establishes

        the status quo.

               Here, the state’s action was to implement the challenged modifications. 5 The status

        quo was therefore established on October 2, when the state court approved the Consent

        Judgment in NC Alliance. The district court below agreed. See Moore, 2020 WL 6063332,

        at *23 (refusing to enjoin the absentee ballot receipt deadline extension as it would be

        inappropriate to cause confusion by “changing [the] election rules” the state established on

        October 2). Purcell and Andino therefore require that we refuse to enter an injunction here.

               Further, contrary to our dissenting colleagues’ assertion, Wilkinson and Agee

        Dissenting Op. at 44–45, Purcell is about federal court intervention. See, e.g., Andino,


               5
                 Our dissenting colleagues believe that we must defer to the General Assembly over
        the Board. Wilkinson and Agee Dissenting Op. at 22. But whether the Board may properly
        act as an agent of the state legislature is a complicated question of state law that is, at this
        moment, being litigated in state court. As discussed below, Pullman abstention requires
        that we refrain from injecting ourselves into the middle of this dispute.

                                                       9



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 9 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 10 of 49




        2020 WL 5887393, at *1 (Kavanaugh, J., concurring) (“[F]or many years, this Court has

        repeatedly emphasized that federal courts ordinarily should not alter state election rules in

        the period close to an election.” (emphasis added)); Republican Nat’l Comm. v. Democratic

        Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (“This Court has repeatedly emphasized that

        lower federal courts should ordinarily not alter the election rules on the eve of an election.”

        (emphasis added)); Andino, 2020 WL 5752607, at *1 (Wilkinson and Agee, JJ., dissenting)

        (“[T]he federal Constitution provides States—not federal judges—the ability to choose

        among many permissible options when designing elections. The [contested injunction]

        upends this whole structure and turns its back upon our federalist system.” (internal

        quotation marks and citation omitted) (emphasis added)); cf. Scarnati v. Boockvar, No.

        20A53, 2020 U.S. LEXIS 5182, at *1 (Oct. 19, 2020) (denying by divided vote an

        application for stay of decision by Pennsylvania Supreme Court extending deadline for

        receipt of absentee ballots); Republican Party of Pa. v. Boockvar, No. 20A54, 2020 U.S.

        LEXIS 5181, at *1 (Oct. 19, 2020) (same).

               Our dissenting colleagues’ attempt to stretch Purcell beyond its clear limits to cover

        not just federal court action, but also action by state courts and state executive agencies

        acting pursuant to a legislative delegation of authority, proves too much. They cite no

        authority for this expansion, and there is none.

               Indeed, our dissenting colleagues’ assertion that “there is no principled reason why

        this rule should not apply against interferences by state courts and agencies,” Wilkinson

        and Agee Dissenting Op. at 44, flips Purcell on its head: our colleagues justify federal court

        intervention—the one thing Purcell clearly counsels against—based on their own notions
                                                      10



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 10 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020      Pg: 11 of 49




        of what the Supreme Court should have said in Purcell. We cannot agree with such an

        expansion of federal court power at the expense of states’ rights to regulate their own

        elections. 6 To do so would amount to inappropriate judicial activism.

                                                    III.

               Turning to whether Plaintiffs are likely to succeed on the merits, the district court

        concluded that the Board likely violated the Equal Protection Clause when it extended the

        deadline for receipt of civilian absentee ballots postmarked by Election Day from three

        days after Election Day to nine days after Election Day. The court relied heavily on Bush

        v. Gore, 531 U.S. 98 (2000) (per curiam). See Moore, 2020 WL 6063332, at *17, 19. Bush

        prohibits arbitrary and disparate treatment in the valuation of one person’s vote in relation

        to another’s. 7




               6
                  Additionally, the primary justification behind the Purcell principle—as our
        dissenting colleagues correctly state—is to avoid “chaos.” See Wilkinson and Agee
        Dissenting Op. at 23, 34, 46; see also Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006) (noting
        that “[c]ourt orders affecting elections” can create “voter confusion”). It is difficult to
        conceive what chaos our colleagues can possibly be envisioning here. Voter behavior
        cannot be impacted by our decision one way or another. Voters must postmark their mail-
        in ballots on or before Election Day. Thus, the deadline extension only changes two things:
        more votes cast by mail will be counted rather than discarded because of mail delays, and
        fewer voters will have to risk contracting the novel coronavirus by voting in person. Only
        a grotesquely swollen version of Purcell would consider this “voter confusion,” or in any
        way harmful.
               7
                 Of course, Bush is of limited precedential value. See Bush, 531 U.S. at 109 (“Our
        consideration is limited to the present circumstances, for the problem of equal protection
        in election processes generally presents many complexities.”). This analysis treats it as
        binding for present purposes.

                                                     11



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 11 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 12 of 49




               This case totally lacks the concern with arbitrary or disparate standards that

        motivated Bush. The standard could not be clearer or more uniform: everyone must cast

        their ballot on or before Election Day, and the ballot will be counted for everyone as long

        as it is received within nine days after Election Day. Nor will the ballot receipt extension

        lead to the “unequal evaluation of ballots,” another worry in Bush. 531 U.S. at 106.

        Everyone’s ballot is worth the same under the extension.

               Looking beyond Bush, there appears to be no support for the district court’s equal

        protection conclusion anywhere in our jurisprudence. Here, no voter will be treated

        differently than any other voter as everyone will be able to have their absentee ballots

        counted if mailed in on time and received on time. Moreover, in a sharp departure from the

        ordinary voting-rights lawsuit, no one was hurt by this deadline extension. The extension

        does not in any way infringe upon a single person’s right to vote: all eligible voters who

        wish to vote may do so on or before Election Day.

               Indeed, several of the plaintiffs have already voted. See Moore, 2020 WL 6063332,

        at *1–2. The extension simply makes it easier for more people to vote absentee in the

        middle of a global pandemic that has killed over 200,000 Americans. How this implicates

        the Equal Protection Clause—a key provision of the Reconstruction Amendments that

        protects individuals’ right to equal protection under the law 8—is beyond our

        understanding.


               8
                 Cf. Baten v. McMaster, 967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,
        2020) (Niemeyer, J.) (“Despite the plaintiffs’ argument to the contrary, no vote . . . is
        diluted. Every qualified person gets one vote and each vote is counted equally in
        determining the final tally.”).
                                                    12



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 12 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 13 of 49




               But there is more. Plaintiffs’ equal protection argument is plainly in conflict with

        the Supreme Court’s recent action in Andino, where the Court permitted votes that lacked

        a witness signature to be counted so long as they were cast before the Supreme Court’s

        stay issued and were received within two days of the order. Andino, 2020 WL 5887393, at

        *1. If the Board’s absentee ballot receipt deadline violates the Equal Protection Clause by

        changing rules mid-election, so did the Supreme Court’s order in Andino.

               Nor is the perfunctory analysis of our dissenting colleagues on this point persuasive:

        they merely reference state officials applying “different rules to different voters in the same

        election” and concerns about “the diluting effect of illegal ballots.” Wilkinson and Agee

        Dissenting Op. at 42–43. Whether ballots are illegally counted if they are received more

        than three days after Election Day depends on an issue of state law from which we must

        abstain.

               As for applying different rules to different voters, again, the Board’s change does

        no such thing. All voters must abide by the exact same restriction: they must cast their

        ballots on or before Election Day. The change impacts only an element outside the voters’

        control: how quickly their ballots must be received to be counted. This change, of course,

        may have its own important consequences for the health of our citizenry—in terms of

        unnecessary infections avoided—and our democracy—in terms of lawful ballots cast and

        counted.

                                                     IV.

               Plaintiffs also believe that the Board violated the Elections Clause when they

        extended the absentee ballot receipt deadline. But as the district court properly concluded,
                                                      13



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 13 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 14 of 49




        Plaintiffs lack standing to bring their Elections Clause claim. Moore, 2020 WL 6063332,

        at *23–25. Two of the plaintiffs in Moore are leaders of their respective chambers in the

        North Carolina General Assembly: the Speaker of the House (Moore) and the President

        Pro Tempore of the Senate (Berger).

               In their current request for an injunction, they argue that they have standing to bring

        an Elections Clause claim on behalf of the North Carolina General Assembly pursuant to

        N.C. Gen. Stat. § 120-32.6(b), which provides in relevant part that “[w]henever the validity

        or constitutionality of an act of the General Assembly or a provision of the Constitution of

        North Carolina is the subject of an action in any State or federal court, the Speaker of the

        House of Representatives and the President Pro Tempore of the Senate, as agents of the

        State through the General Assembly, shall be necessary parties.” This provision does

        nothing to confer standing on Plaintiffs Moore and Berger because the subject of this action

        is a change by the Board, not the validity or constitutionality of an act of the General

        Assembly or a provision of the North Carolina Constitution.

                                                     V.

               Furthermore, even if Plaintiffs had standing to pursue the Elections Clause issue,

        the Pullman abstention doctrine strongly counsels us, as a federal court, against exercising

        jurisdiction over that claim. Pullman abstention applies where “there is (1) an unclear issue

        of state law presented for decision (2) the resolution of which may moot or present in a

        different posture the federal constitutional issue such that the state law issue is potentially

        dispositive.” Educ. Servs., Inc. v. Md. State Bd. for Higher Educ., 710 F.2d 170, 174 (4th

        Cir. 1983) (internal quotation marks omitted).
                                                      14



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 14 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 15 of 49




               Here, Plaintiffs are asking federal courts to determine whether the Board acted

        within the scope of its authority delegated by the Legislature. This is a close issue of state

        law involving competing interpretations of North Carolina’s statutes governing election

        procedures and implicating complex questions concerning the separation of powers in the

        state. None of the parties have suggested or argued that state courts have already settled

        this issue conclusively. Indeed, the state court that approved the Consent Judgment

        considered and rejected Plaintiffs’ argument as to this issue, while the district court reached

        the opposite conclusion. See Wise Intervenor-Appellees’ App’x at 454–56; Moore, 2020

        WL 6063332, at *26–30. This very conflict suggests that the issue is far from settled. 9

               Nor is there any question that the resolution of this state law question is “potentially

        dispositive.” Educ. Servs., 710 F.2d at 174. If a reviewing state court decides that the Board

        acted within its authority, then there is plainly no Elections Clause problem. Conversely,

        if the state court concludes that the Board lacked authority and declares the Consent

        Judgment invalid, we will no longer have a case since that would moot all of the federal

        constitutional claims.

               Indeed, we have previously deemed Pullman abstention appropriate where the

        resolution of an issue concerning state delegation of authority would moot the

        constitutional questions presented. See K Hope, Inc. v. Onslow Cnty., 107 F.3d 866 (4th




               9
                 That being said, a state trial court approved of the ballot-receipt extension, and a
        state appellate court declined to enjoin it. Accordingly, all evidence suggests that the state
        courts do not believe the Board acted beyond its authority in ordering the extension.

                                                      15



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 15 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 16 of 49




        Cir. 1997) (unpublished table disposition). And contrary to the district court’s

        misstatement, Moore, 2020 WL 6063332, at *11, the state-law question concerning the

        scope of the Board’s authority remains squarely before the state courts. 10 See Wise

        Intervenor-Appellees’ App’x at 686–92. “Where there is an action pending in state court

        that will likely resolve the state-law questions underlying the federal claim,” the Supreme

        Court has “regularly ordered abstention.” Harris Cnty. Comm’rs Ct. v. Moore, 420 U.S.

        77, 83 (1975).

               Few cases implicate the “dual aims” of the Pullman abstention doctrine—“avoiding

        advisory constitutional decisionmaking” and “promoting the principles of comity and

        federalism”—more strongly than this one. Pustell v. Lynn Pub. Schs., 18 F.3d 50, 53 (1st

        Cir. 1994). Thus, we should abstain from “needless federal intervention into local affairs.”

        Id.

               Plaintiffs do not have standing to pursue their Elections Clause claim anyway. But

        nonetheless, this issue may have implications for their Equal Protection claim as well.

               In assessing Plaintiffs’ likelihood of success on the merits regarding their Equal

        Protection challenge to the receipt deadline extension, the district court rested its analysis

        in part on the fact that the “change contravenes the express deadline established by the

        General Assembly,” which is three days after Election Day. Moore, 2020 WL 6063332, at

        *19; see also Wilkinson and Agee Dissenting Op. at 43 (appearing to agree with the district


               10
                   Accordingly, although the district court is of course correct that we generally
        “must predict how [a state’s] highest court would rule” when it has not yet done so, here,
        we need not guess: we may simply allow this lawsuit to proceed, as it is presently doing,
        in the state courts. Moore, 2020 WL 6063332, at *30.
                                                     16



              Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 16 of 49
USCA4 Appeal: 20-2104       Doc: 20           Filed: 10/20/2020      Pg: 17 of 49




        court’s analysis on this point by referring to “the diluting effect of illegal ballots”). Of

        course, if the Board is the agent of the Legislature for purposes of the Elections Clause—

        the very state-law issue from which we must abstain deciding—there is no contravention

        and there are no illegal ballots.

                                                       VI.

               In sum, Plaintiffs are not likely to succeed on the merits with their novel Equal

        Protection theory. They lack standing to raise their Elections Clause challenge; even if they

        did not, we ought to exercise Pullman abstention. Furthermore, all suggestions from the

        state courts point to the conclusion that the Board properly exercised its legislative

        delegation of authority. There is no irreparable harm from a ballot extension: again,

        everyone must submit their ballot by the same date. The extension merely allows more

        lawfully cast ballots to be counted, in the event there are any delays precipitated by an

        avalanche of mail-in ballots.

               And the balance of equities is influenced heavily by Purcell and tilts against federal

        court intervention at this late stage. Andino establishes that the appropriate status-quo

        framework is the status quo created by the state’s actions, not by later federal court

        interventions. We ought not to perpetuate any further this inappropriate intervention by

        granting the “extraordinary and drastic remedy” of a preliminary injunction. CASA de Md.,

        Inc. v. Trump, 971 F.3d 220, 241 (4th Cir. 2020) (Wilkinson, J.) (quoting Munaf v. Geren,

        553 U.S. 674, 690–91 (2008)). Such a remedy would be particularly extraordinary here,

        where the injunction would be granted by a federal appellate court in the first instance—

        after a federal trial court, state trial court, and state appellate court all declined to do so.
                                                       17



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 17 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 18 of 49




               And even if reasonable minds can disagree on the merits, an injunction is still

        inappropriate here. The district court believed that Plaintiffs were likely to succeed on their

        equal protection claims. But, pursuant to Purcell, the court concluded that injunctive relief

        was inappropriate at this late date. Moore, 2020 WL 6063332, at *1. We rightfully do not

        disturb that sound judgment from a judge who has been thoughtfully considering these

        matters for months. Nor need we: the state appellate court has itself exercised control over

        this matter and the Supreme Court of North Carolina stands ready to act thereafter. As the

        district court wisely recognized, there is no need, in the middle of an ongoing election, for

        the federal courts to intervene into the voting affairs of North Carolina.

               Accordingly, this Court must deny the requested injunction. To do otherwise would

        risk endangering a great many of our doctrines, to say nothing of the health of the voters

        of North Carolina as they attempt to safely exercise their right to vote.




                                                      18



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 18 of 49
USCA4 Appeal: 20-2104        Doc: 20        Filed: 10/20/2020      Pg: 19 of 49




        DIANA GRIBBON MOTZ, Circuit Judge, concurring in the denial of emergency

        injunctive relief:

               I concur in full with Judge Wynn’s excellent opinion for the court. I write separately

        to reiterate just two points.

               First, recent actions of the Supreme Court make clear that it is up to a state to decide

        what election procedures are in effect on Election Day, and not federal courts. See,

        e.g., Republican Party of Pa. v. Boockvar, Sec. of Pa., No. 20A54, 592 U.S. --- (Oct. 19,

        2020); Andino v. Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5, 2020). Indeed,

        in a case strikingly similar to this one, the Supreme Court recently declined to grant a

        stay where “the state election officials support the challenged decree.” Republican Nat’l

        Comm. v. Common Cause Rhode Island, No. 20A28, 2020 WL 4680151 (U.S. Aug. 13,

        2020). So too here. The North Carolina legislature by statute conferred authority on the

        Board of Elections to “exercise emergency powers to conduct an election in a district where

        the normal schedule is disrupted by” a “natural disaster.” N.C. Gen. Stat. § 163-27.1. That

        two individual legislators disagree with this delegation of power by the legislature is of no

        moment:     “individual members [of a state legislature] lack standing to assert the

        institutional interests of a legislature” absent clear authorization. Virginia House of

        Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1953 (2019).

               Second, the plaintiffs’ equal protection argument is deeply troubling. Quite unlike

        the ordinary challenge to state election procedures, plaintiffs here have not asserted any

        injury to their fundamental right to vote. See Anderson v. Celebrezze, 460 U.S. 780, 789

        (1983). Rather, they challenge measures that remove burdens on other citizens exercising
                                                      19



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 19 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020      Pg: 20 of 49




        their right to vote. The dissent seeks to recast these measures, aimed at maximizing

        citizens’ ability to have “a voice in the election,” Wesberry v. Sanders, 376 U.S. 1, 17

        (1964), as ones with nefarious “diluting effect[s],” Dissenting Op. at 43 (quoting Gray v.

        Sanders, 372 U.S. 368, 380 (1963)). Not so. To be sure, a state “may not, by later arbitrary

        and disparate treatment, value one person’s vote over that of another.” Bush v. Gore, 531

        U.S. 98, 105 (2000). But if the extension went into effect, plaintiffs’ votes would not count

        for less relative to other North Carolina voters. This is the core of an Equal Protection

        Clause challenge. See Reynolds v. Sims, 377 U.S. 533, 568 (1964) (“Simply stated, an

        individual’s right to vote . . . is unconstitutionally impaired when its weight is in a

        substantial fashion diluted when compared with votes of citizens living on other parts of

        the State.”) (emphasis added). The extension does not dilute some votes relative to others

        — rather, it has the same effect on all North Carolina voters.




                                                     20



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 20 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 21 of 49




        WILKINSON and AGEE, Circuit Judges, with whom NIEMEYER, Circuit Judge, joins,

        dissenting:

               We dissent from the court’s grant of a hearing en banc in this case and the failure

        of the court to grant appellants’ motions for injunctions against the North Carolina State

        Board of Elections pending appeal. Because of this case’s importance, we judge it is

        necessary to lay out our reasoning with clarity. This course is necessary in order to draw

        attention to the accelerating pace of pre-election litigation in this country and all the

        damaging consequences ensuing therefrom. 1

               Here, as in Andino v. Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5, 2020),

        we are faced with nonrepresentative entities changing election law immediately preceding

        or during a federal election. In making those changes, they have undone the work of the

        elected state legislatures, to which the Constitution clearly and explicitly delegates the

        power to “prescribe[]” “[t]he Times, Places and Manner of holding Elections.” U.S. Const.

        art. I, § 4, cl. 1. The Constitution does not assign these powers holistically to the state

        governments but rather pinpoints a particular branch of state government—“the

        Legislatures thereof.” Id. Whether it is a federal court—as it was in Andino—or a state

        election board—as it is here—does not matter; both are unaccountable entities stripping



        1
          Two cases are consolidated before us: Moore v. Circosta, No. 20-2107, and Wise v.
        Circosta, No. 20-2104. For the sake of concision, we refer to Timothy Moore, Speaker of
        the North Carolina House of Representatives, and Philip Berger, President Pro Tempore of
        the North Carolina Senate, as the “legislative leader plaintiffs” and all the individual voter
        plaintiffs in both cases as the “voter plaintiffs.” The defendants in both cases are the North
        Carolina State Board of Elections and its officers, members, and Chair, whom we refer to
        collectively as “the Board.”
                                                     21



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 21 of 49
USCA4 Appeal: 20-2104          Doc: 20       Filed: 10/20/2020      Pg: 22 of 49




        power from the legislatures. They are changing the rules of the game in the middle of an

        election—exactly what Purcell v. Gonzalez, 549 U.S. 1 (2006), counsels against. By the

        time the Board changed the rules, voters had cast over 150,000 ballots in North Carolina.

               Let’s understand the strategy that is being deployed here. The status quo is the

        election law enacted by the North Carolina General Assembly. The Constitution grants

        state legislatures that power. Principles of democratic accountability reinforce it. The fair

        notice to all voters of election ground rules well in advance of Election Day commend it.

               Then along come the disruptive efforts of federal courts or, in this case, a state

        election board to upend the set rules right in the middle of an election. The disruptors then

        hail their action as the new status quo, which is (the irony of this is rich) claimed to be

        beyond any power of disturbance.

               It takes no special genius to know what this insidious formula is producing. Our

        country is now plagued by a proliferation of pre-election litigation that creates confusion

        and turmoil and that threatens to undermine public confidence in the federal courts, state

        agencies, and the elections themselves.

               Only by repairing to state legislative intent can we extricate ourselves from this

        debilitating condition. The statutes of state legislatures are our sole North Star. When, as

        here, the plain wording of those enactments is transgressed, the entire body politic pays a

        grievous price. In the service of policy objectives, the majority is stripping state legislatures

        of the responsibility our founding charter has assigned them. And in so doing, it has

        encouraged others to regard state statutes as little more than advisory and for pre-election

        litigants fair game.
                                                       22



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 22 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 23 of 49




               Sometimes the state legislature will be in the hands of one party. Sometimes it will

        be in the hands of the other. Sometimes control may be divided. It matters not. These laws

        are what we as a nation have to live by, and to witness our democratic dissolution in this

        manner is heart-rending for the many good Americans of all persuasions who still view

        partisan advantage as subordinate to their country’s lasting welfare.

               As for Scarnati v. Boockvar, No. 20A53, 2020 WL 6128194 (U.S. Oct. 20, 2020),

        where a stay was denied by the Supreme Court on a 4-4 vote: the circumstances here are

        materially different. For one thing, the petition in Boockvar was brought to the court by

        representatives of a single house of the Pennsylvania legislature, whereas here

        representatives of both houses are united in their petition before the courts. In addition, the

        questionable circumstances that plainly indicated a state agency’s subversion of the state

        legislature’s intent were not present in the Pennsylvania case. The agency’s extension of

        the statutory receipt deadline for mailed absentee ballots was twice as long as in the

        Pennsylvania suit. Nor did the Pennsylvania action involve the elimination by an agency

        of a statutory witness signature requirement. In short, this case presents a clean opportunity

        for the Supreme Court to right the abrogation of a clear constitutional mandate and to

        impart to the federal elections process a strong commitment to the rule of law.

               Allowing the Board’s changes to go into effect now, two weeks before the election

        and after half a million people have voted in North Carolina, would cause yet further

        intolerable chaos. Thus for the reasons that follow, we dissent and would grant the request

        for an injunction pending appeal. We urge plaintiffs to take this case up to the Supreme

        Court immediately. Not tomorrow. Not the next day. Now.
                                                      23



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 23 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 24 of 49




                                                     I.

                                                     A.

               On June 12, 2020, Governor Roy Cooper signed into law the Bipartisan Elections

        Act of 2020 (Bipartisan Elections Act), in which an overwhelming bipartisan majority of

        the General Assembly amended North Carolina’s election procedures. See 2020 N.C. Sess.

        Laws § 2020-17. Responding to the COVID-19 pandemic, the bill altered the state’s

        election law to facilitate safe voting, while maintaining the integrity of the state’s elections.

        In one key part, the law reduced the witness requirement for absentee ballots from two

        witnesses to one witness on the condition that the witness include his or her name and

        address with their signature. See id. § 1.(a). The General Assembly also left in place the

        deadline for receipt of absentee ballots postmarked on or before Election Day; that deadline

        continued to be “three days after the election by 5:00 p.m.” N.C. Gen. Stat. § 163-

        231(b)(2)b.

               A series of state and federal lawsuits followed the passage of this law, challenging

        its contents as well as unchanged provisions of North Carolina’s election code.

               In the first federal case, Democracy North Carolina and several North Carolinian

        voters sued the Board in the Middle District of North Carolina. The court allowed the

        Speaker of the North Carolina House of Representatives (Speaker) and the President Pro

        Tempore of the North Carolina Senate (President Pro Tempore) to intervene in the case.

        On August 4, Judge Osteen issued an order granting in part and denying in part the

        preliminary injunction requested by the plaintiffs. See Democracy N.C. v. N.C. State Bd.

        of Elections, No. 1:20-CV-457, 2020 WL 4484063, at *64 (M.D.N.C. Aug. 4, 2020). He
                                                       24



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 24 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 25 of 49




        upheld the one-witness requirement as constitutional and declined to supplant the

        legislature by ordering the establishment of contactless drop boxes. Id. at *36, *45.

                                                   B.

               Not even a week after Judge Osteen issued his opinion and order, the North Carolina

        Alliance for Retired Americans and a different set of individual voters filed suit against the

        State Board of Elections in the North Carolina Superior Court for the County of Wake. On

        August 12, the Speaker and the President Pro Tempore filed a notice of intervention as of

        right. On August 18, the plaintiffs requested a preliminary injunction and filed briefing and

        evidence in support on September 4. On September 22, the plaintiffs and the Board

        defendants jointly moved for entry of a consent decree. The legislative defendant-

        intervenors opposed entry of the decree.

               The consent decree ordered three changes to North Carolina’s election procedures. 2

        First, the decree extended the statutory receipt deadline for mailed absentee ballots

        postmarked on or before Election Day by six days. Moore Appellant App. at 35. That

        change trebled the legislature’s receipt deadline from three days to nine. Second, the decree

        effectively eliminated the witness requirement for absentee ballots by creating a cure

        process through which voters could—without a witness—self-certify their ballots. See id.

        at 36. Third, the decree required the establishment of “a separate absentee ballot drop-off

        station at each one-stop early voting location and at county board offices.” Id.




        2
          These changes were outlined in three Board memoranda: the September 2020-19 memo,
        the Numbered Memo 2020-22, and the Numbered Memo 2020-23.
                                                     25



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 25 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 26 of 49




               On September 26, the Speaker and the President Pro Tempore along with three

        individual voters sought a TRO and preliminary injunction in the Eastern District of North

        Carolina to prohibit the implementation of these changes.

               On October 2, the state court entered the consent judgment, which it explained in

        an October 5 opinion. The North Carolina Court of Appeals issued an administrative stay

        against the consent decree on October 16, 2020, and lifted it without opinion on October

        19, 2020.

               On October 3, Judge Dever, the federal judge in the Eastern District of North

        Carolina, granted the requested TRO enjoining the implementation of the State Board’s

        three memoranda until October 16, 2020, and transferred the case to Judge Osteen to hold

        preliminary injunction hearings in conjunction with Democracy N.C. Moore v. Circosta,

        No. 5:20-CV-507-D, 2020 WL 5880129, at *9 (E.D.N.C. Oct. 3, 2020). Without

        considering plaintiffs’ Elections Clause claim, Judge Dever found their Equal Protection

        Clause arguments “persuasive.” Id. at *5. He found that, by changing election rules after

        the North Carolina election had begun, the Board “ignored the statutory scheme and

        arbitrarily created multiple, disparate regimes under which North Carolina voters cast

        absentee ballots.” Id. at *7. These actions led to a high likelihood of “a debasement or

        dilution of the weight of a citizen’s vote,” id. at *6 (quoting Reynolds v. Sims, 377 U.S.

        533, 554 (1964)), and an “arbitrary or disparate treatment of members of [the state’s]

        electorate,” id. (quoting Bush v. Gore, 531 U.S. 98, 105 (2000) (per curiam)) (alteration in

        original). The court issued the TRO as necessary “to maintain the status quo.” Id. at *7

        (citing Purcell v. Gonzalez, 549 U.S. 1, 4–6 (2006) (per curiam)).
                                                    26



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 26 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 27 of 49




                                                     C.

               After hearings, Judge Osteen denied the preliminary injunction. He rejected the

        defendant Board’s arguments that (1) the court lacked jurisdiction, (2) abstention was

        appropriate, and (3) collateral estoppel barred the plaintiffs’ claims. Moore Appellant App.

        at 93–101. In Democracy North Carolina, Judge Osteen issued an All Writs Act injunction

        that prohibited the Board from instituting the witness requirement cure procedure, and that

        injunction is not before this court on appeal. We note, however, that Judge Osteen found

        that the Board (1) “mischaracterize[ed]” his August 4 “injunction in order to obtain

        contradictory relief in another court,” Wise Appellant App. at 386, and (2) misrepresented

        to him the arguments that it made to the state court, see id. at 388–89.

               Considering the voter plaintiffs’ Equal Protection Clause claims first, Judge Osteen

        found that none had standing on their vote dilution theory, but that they did have standing

        on their arbitrary and disparate treatment theory. Id. at 107–08. The voter plaintiffs

        articulated a cognizable injury for that theory because they had already cast their absentee

        ballots and thus had to meet a different standard for voting than the absentee voters who

        had not yet voted when the Board issued its changes in September. Id. at 111–14. On the

        Elections Clause claim, the court held that the legislative leaders lacked standing because

        “[t]he General Assembly ha[d] not directly authorized Plaintiffs to represent its interests in

        this specific case,” but rather its statutory authorization covered only intervening as

        defendants when the constitutionality of a North Carolina statute was challenged. Id. at

        140–43.



                                                     27



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 27 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020     Pg: 28 of 49




               Judge Osteen found that the voter plaintiffs had established a likelihood of success

        on the merits. Id. at 121. The Board’s actions were arbitrary because its witness cure

        process contravened the duly enacted laws of the state legislature. See id. at 122–23. The

        Board’s procedure allowed votes for which there was no witness at any point in the process,

        and this created a preferred class of voters. Id. at 124. Judge Osteen noted that his August

        4 injunction did not require the Board to do this, so it could not be the basis of settling the

        state court lawsuit through the consent decree, which he characterized as “secretly-

        negotiated.” Id. at 83, 124. The extension of the ballot deadline was also arbitrary because

        the change “contravene[d] the express deadline established by the General Assembly.” Id.

        at 126. Since these constitutional violations could not be remedied after the election, he

        found that the voters would suffer irreparable harm. Id. at 134. However, he found that the

        balance of the equities weighed against relief because he believed the Purcell principle,

        which bars courts from changing election rules shortly before federal elections, applied to

        prohibit him from entering an injunction so close to an election. Id. at 135–37.

               Despite not finding standing for the legislative plaintiffs, Judge Osteen nevertheless

        addressed the merits of the Elections Clause claim and found that the Board had exceeded

        its authority under North Carolina law because its rules had created “an unnecessary

        conflict with the legislature’s choice” when it was under a statutory mandate to minimize

        conflict with the state’s election law. Id. at 154.

               On October 15, the legislative leaders and the voter plaintiffs filed a notice of appeal

        and requested an injunction pending resolution of their appeal to preserve the status quo.



                                                      28



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 28 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 29 of 49




        We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) to review the denial of a

        preliminary injunction.

                                                     II.

               As a preliminary matter, the Board defendants present two reasons why the district

        court could not hear plaintiffs’ claims. First, they argue that plaintiffs are collaterally

        estopped from making their Equal Protection Clause argument in light of the North

        Carolina state court decision. Second, they argue that the voter plaintiffs do not have

        standing to seek relief. For the reasons discussed herein, they are mistaken.

                                                     A.

               Collateral estoppel does not bar plaintiffs from raising their Equal Protection Clause

        claim in federal court. We look to the preclusion law of North Carolina to make this

        determination because “the Full Faith and Credit Act requires that federal courts give the

        state-court judgment . . . the same preclusive effect it would have had in another court of

        the same State.” Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 525 (1986). In North

        Carolina, under the doctrine of collateral estoppel, “the determination of an issue in a prior

        judicial or administrative proceeding precludes the relitigation of that issue in a later action,

        provided the party against whom the estoppel is asserted enjoyed a full and fair opportunity

        to litigate that issue in the earlier proceeding.” Whitacre P’ship v. Biosignia, Inc., 591

        S.E.2d 870, 880 (N.C. 2004). Defendants must establish that all requirements are satisfied.

        Thomas M. McInnis & Assocs. v. Hall, 349 S.E.2d 552, 557 (N.C. 1986).

               In the instant case, the Board is attempting to collaterally estop the voter plaintiffs

        from arguing that its rule changes and the state court consent decree violate their rights to
                                                       29



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 29 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 30 of 49




        vote under the Equal Protection Clause. Those voters were not party to the state court

        litigation, so the Board must show that the voter plaintiffs in the instant case “[a]re in

        privity with parties” to the state court case—that is, the legislative leaders. Id.

               In its broad contours, “‘privity’ for purposes of . . . collateral estoppel ‘denotes a

        mutual or successive relationship to the same rights of property.’” Hales v. N.C. Ins. Guar.

        Ass’n, 445 S.E.2d 590, 594 (N.C. 1994) (quoting Settle ex rel. Sullivan v. Beasley, 308

        S.E.2d 288, 290 (N.C. 1983)). The North Carolina Supreme Court has said that “interest[]

        in the same question” is not sufficient to establish privity. State ex rel. Tucker v. Frinzi,

        474 S.E.2d 127, 130 (N.C. 1996) (quoting 47 Am. Jur. 2d Judgments § 663 (1995)). The

        defendants point to no shared property rights between the legislative leaders and the voter

        plaintiffs and offer only out-of-state precedent for the proposition that these parties’

        relationship is one that can give rise to privity. Since the general rule in American law is

        one of nonparty preclusion in only “limited circumstances,” Taylor v. Sturgell, 553 U.S.

        880, 898 (2008), we decline to so extend North Carolina privity law and find that the voter

        plaintiffs are not collaterally estopped from bringing their Equal Protection Clause claim.

               We also agree with Judge Osteen’s conclusion that the legislative plaintiffs are not

        collaterally estopped from bringing their Elections Clause claim, and we reject defendants’

        arguments to the contrary. As the Supreme Court explained in Arizona v. California, 530

        U.S. 392, 414 (2000), the general American rule is that “consent judgments ordinarily

        support claim preclusion but not issue preclusion.” Id. (quoting 18 Charles Alan Wright,

        Arthur R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 4443, pp. 384-

        85 (1981)). Although the consent decree discusses the release of claims against the Board,
                                                      30



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 30 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 31 of 49




        it evinces no intent to preclude the legislative leaders from litigating their Election Clause

        claim in subsequent litigation. And the legislative leaders never consented to or signed the

        consent decree. See Nash Cty. Bd. of Editors v. Biltmore Co., 640 F.2d 484 (4th Cir. 1981)

        (under North Carolina law a “lack of actual consent” negates preclusion). And even if the

        consent decree could have preclusive effect, our review of the record suggests that the

        legislative plaintiffs did not have “a full and fair opportunity to litigate that issue in the

        earlier proceeding,” Whitacre P’ship, 591 S.E.2d at 880. The state court addressed the

        legislative leaders’ Election Clause argument in a single conclusory sentence without any

        analysis. Under North Carolina preclusion law, plaintiffs are not barred from relitigating

        the important Elections Clause issues they raise in this case.

                                                    B.

               Article III of the U.S. Constitution limits federal courts to resolving “cases and

        controversies,” of which “[t]he doctrine of standing is an integral component.” Miller v.

        Brown, 462 F.3d 312, 316 (4th Cir. 2006). As the parties invoking federal jurisdiction,

        plaintiffs “bear[] the burden of establishing standing.” Id. To do so, they must show that

        their injury is (1) “actual[,] . . . not conjectural or hypothetical, (2) . . . traceable to the

        challenged conduct[,] and (3)” redressable by a favorable court order. Id. (citing Lujan v.

        Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). We first address the legislative

        leaders’ standing to bring the Elections Clause claim and then turn to the voters’ standing

        to bring the Equal Protection Clause claim.

               The Speaker and the President Pro Tempore have standing to bring a challenge

        under the Elections Clause. Under North Carolina law, the Speaker and the President Pro
                                                      31



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 31 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 32 of 49




        Tempore jointly represent the interests of the General Assembly of North Carolina and can

        pursue those interests in court. See N.C. Gen. Stat. § 1-72.2. Although the General

        Assembly did not authorize this particular suit, that is just one possible indicium of

        institutional injury, not a requirement. It is sufficient that the General Assembly authorized

        them to represent their interests in court. And, unlike Virginia House of Delegates v.

        Bethune-Hill, 139 S. Ct. 1945 (2019), in which a closely-divided Court did not find

        standing, the legislative leaders in this case represent both houses and are asserting an

        interest of the legislature qua legislature, not one of the state. Thus, this case is more

        analogous to Arizona State Legislature v. Arizona Independent Redistricting Commission,

        576 U.S. 787 (2015), in which the Court did finding legislative standing.

               In analyzing legislative standing, the Supreme Court has applied the same

        framework from Lujan that governs general standing analysis. See Ariz. State Legislature,

        576 U.S. at 799–800. The legislative leaders maintain that the General Assembly has been

        injured by the Board usurping their authority under the Elections Clause to set “[t]he Times,

        Places and Manner of holding Elections” because the Board’s rule changes contravene the

        recently enacted election statute. Like the Arizona Legislature with its redistricting plan,

        the North Carolina General Assembly claims its election timeline and witness requirement

        have been “completely nullified” by impermissible executive action. Id. at 803 (quoting

        Raines v. Byrd, 521 U.S. 811, 823 (1997)). This is a sufficiently concrete infringement on

        the General Assembly’s constitutional prerogatives to proceed to the merits. And the

        traceability and redressability prongs are also met because an injunction against the

        implementation of the Numbered Memoranda would return the electoral procedures to the
                                                     32



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 32 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020     Pg: 33 of 49




        status quo, which the legislative leaders believe is consistent with the statute they enacted

        and thus redresses their Elections Clause grievance.

               The voters have standing to bring an Equal Protection Clause claim. They argue that

        the Board’s allowance of ballots without a witness and ballots received after the statutory

        deadline arbitrarily and disparately treats them differently from other voters in violation of

        the Equal Protection Clause. See Bush v. Gore, 531 U.S. 98, 104–05 (2000). Since the

        Board’s procedural changes directly caused this alleged harm and an injunction would

        return the electoral procedures to the status quo, the traceability and redressability prongs

        of standing have been satisfied. For much the same reasons as the district court, we find

        that the plaintiffs have demonstrated an actual injury they will suffer if they are correct on

        the merits. Since some voter plaintiffs have already cast their absentee ballots, the effective

        elimination of the witness requirement and the extension of the ballot receipt deadline

        would create requirements for later voters that differed from those to which the plaintiffs

        were subject. 3

               Therefore, we find that the voter plaintiffs have adequately pleaded facts to support

        their standing to bring this case.

                                                    III.

               To merit an injunction pending appeal, plaintiffs must show they are likely to

        succeed on the merits of their appeal, that they will be irreparably injured absent an

        injunction, that the equitable balance favors an injunction, and that an injunction benefits


        3
         The voter plaintiffs also allege a harm stemming from vote dilution. Because a single
        basis is sufficient to establish standing, we do not assess this argument.
                                                      33



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 33 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 34 of 49




        the public. See John Doe Co. v. Consumer Fin. Prot. Bureau, 849 F.3d 1129, 1131 (D.C.

        Cir. 2017); Feldman v. Ariz. Sec’y of State’s Office, 843 F.3d 366, 367 (9th Cir. 2016). We

        conclude that all four factors favor plaintiffs, and we therefore would issue the injunction

        pending appeal.

               Ordinarily, we would hesitate to issue an injunction pending appeal. But two special

        factors are present in this case. First, our disagreement with the district court is very narrow.

        We agree with the district court’s conclusion that plaintiffs are likely to succeed on the

        merits of their claims and that they will be irreparably injured absent a preliminary

        injunction. However, the district court reasoned that the Purcell principle, which bars

        courts from changing balloting rules shortly before federal elections, required denying a

        preliminary injunction “even in the face of what appear to be clear violations.” Moore

        Appellant App. at 158. We believe that Purcell requires the opposite result, and that it

        operates to bar the Board from changing the rules at the last minute through a state-court

        consent decree.

               Second, an injunction pending appeal is necessary to preserve the status quo,

        properly understood. Exercising its constitutional power under the Elections Clause of the

        U.S. Constitution, the General Assembly set rules for the upcoming election in response to

        the COVID-19 pandemic. By changing those rules during an ongoing election, the Board

        changed the status quo. Only an injunction pending appeal can “alleviate that ongoing

        harm.” John Doe Co., 849 F.3d at 1137 (Kavanaugh, J., dissenting). Allowing the Board’s

        changes to go into effect now, only two weeks before the election and after half a million

        North Carolinians have voted, will cause chaos that equity cannot tolerate.
                                                       34



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 34 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020     Pg: 35 of 49




                                                    A.

               First, we agree with the district court that plaintiffs are likely to succeed on the

        merits of their appeal. The Board has commandeered the North Carolina General

        Assembly’s constitutional prerogative to set the rules for the upcoming federal elections

        within the state. The Constitution explicitly grants the power to set the rules for federal

        elections to the General Assembly. The Elections Clause states that “[t]he Times, Places,

        and Manner of holding Elections for Senators and Representatives, shall be prescribed in

        each State by the Legislature thereof; but Congress may at any time by Law make or alter

        such Regulations.” U.S. Const. art. 1, § 4, cl. 1 (emphasis added). The Electors Clause

        states that “[e]ach State shall appoint, in such Manner as the Legislature thereof may

        direct,” electors for President and Vice President. U.S. Const. art. II, § 1, cl. 2 (emphasis

        added); see also McPherson v. Blacker, 146 U.S. 1, 27 (1892) (explaining that this clause

        “convey[s] the broadest power of determination” and “leaves it to the legislature

        exclusively to define the method” of appointing presidential electors).

               Unlike many parts of the Constitution, these clauses speak in clear, direct language.

        The power to regulate the rules of federal elections is given to a specific entity within each

        State: the “Legislature thereof.” The word “legislature” was “not of uncertain meaning

        when incorporated into the Constitution.” Smiley v. Holm, 285 U.S. 355, 365 (1932);

        Hawke v. Smith, 253 U.S. 221, 227 (1920). In North Carolina, the legislative power is given

        solely to the General Assembly. N.C. Const. art. II, § 1 (“The legislative power of the States

        shall be vested in the General Assembly . . . .”).



                                                     35



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 35 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 36 of 49




               But these clauses also embody the brilliance of other constitutional provisions: they

        establish a check on the power of the state legislature. That power is given to one

        institution: the United States Congress. This power is not given to the state courts, and it is

        not given to the states’ executive branches. See, e.g., The Federalist No. 59 (Alexander

        Hamilton) (discussing division of power between the state legislatures and Congress to

        make federal election rules but mentioning no other branches of government). The

        Founders knew how to distinguish between state legislatures and the State governments as

        a whole. They did so repeatedly throughout the Constitution. See, e.g., U.S. Const. art. 1,

        § 2 (distinguishing between “State” and “State Legislature”). Therefore, the only plausible

        inference from the constitutional text is that the term “legislature” unambiguously excludes

        the power to regulate federal elections from state courts and executive-branch officials. 4

               Defendants argue that this is just a state-law case, and that the federal courts have

        no business acting upon it. We agree with defendants that federalism and a robust respect

        for the substantial authority of the state courts are essential to our constitutional order.



               4
                 In Arizona State Legislature, the Court found that the legislative power of a State
        to draw congressional district lines could be shared with other branches of state
        government. 576 U.S. at 808–09 (“[O]ur precedent teaches us that redistricting is a
        legislative function, to be performed in accordance with the State’s prescriptions for
        lawmaking, which may include the referendum and the Governor’s veto.”). That case does
        not control this one because the Arizona Constitution changed the state’s “lawmaking
        process” to empower an entity in addition to the state legislature: the people acting through
        referendum. Id. at 817–18. The Court’s analysis was also limited to the Elections Clause,
        which was relevant to crafting congressional districts, and not the Electors Clause. Even if
        Arizona State Legislature stands for the proposition that North Carolina could empower
        the Board to change the election rules in federal presidential and legislative races consistent
        with the Elections Clause and the Electors Clause, it is apparent that state law does not
        authorize what the Board did in this case, as Judge Osteen concluded below.
                                                      36



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 36 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 37 of 49




        When the federal Constitution was ratified, the States retained sovereign powers, including

        the general police power to pass legislation. When a state exercises the police power to

        pass legislation, it is subject to the limits of its own constitution. And the responsibility of

        determining the meaning of a state’s legislation belongs primarily to that state’s judiciary.

        Federal courts must take great care not to intrude on that power. See, e.g., Erie R.R. Co. v.

        Tompkins, 304 U.S. 64 (1938).

               But those weighty principles do not control in this case. The federal Constitution

        did a bit more than just recognize the States’ preexisting police powers. It also granted state

        legislatures a new power they did not possess before ratification: the power to set the rules

        for federal elections. See U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 803 (1995).

        Because federal elections “arise from the Constitution itself,” any “state authority to

        regulate election to those offices . . . had to be delegated to, rather than reserved by, the

        States.” Cook v. Gralike, 531 U.S. 510, 522 (2001). When the state legislatures exercise

        this power, they are exercising a federal constitutional power that cannot be usurped by

        other branches of state government. See Arizona State Legislature, 576 U.S. at 807–08

        (distinguishing between state legislative powers “derived from the people of the State” and

        those with a “source in the Federal Constitution” (quoting Hawke, 253 U.S. at 229–30)).

               Thus, a “significant departure from the [State’s] legislative scheme for appointing

        Presidential electors” or for electing members of the federal Congress “presents a federal

        constitutional question” we must answer. Bush v. Gore, 431 U.S. 98, 113 (2000)

        (Rehnquist, C.J., concurring); see also Martin v. Hunter’s Lessee, 14 U.S. (1 Wheat) 304

        (1816) (concluding Virginia court misinterpreted state law in order to reach a federal
                                                      37



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 37 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 38 of 49




        question); Richard H. Fallon, Jr., et al., Hart & Wechsler’s The Federal Courts and the

        Federal System 487–88 (7th ed. 2015) (discussing how federal courts can answer

        antecedent state-law questions to reach federal legal questions). Although we hesitate to

        opine on state law, the constitutional delegation of power to the state legislature means that

        “the text of [state] election law itself, and not just its interpretation by the courts of the

        States, takes on independent significance.” Bush, 431 U.S. at 112–13 (Rehnquist, C.J.,

        concurring). This obligates us to analyze state law to determine if the federal Constitution

        was violated. The integrity of federal elections is not a simple state-law matter.

               In the present case, the Board does not even try to argue that the consent decree is

        consistent with the Bipartisan Elections Act of 2020. Instead, the Board argues that it had

        authority to change the election rules under N.C. Gen. Stat. § 163-27.1, which gives it

        authority to “exercise emergency powers to conduct an election in a district where the

        normal schedule is disrupted by” a “natural disaster,” “extremely inclement weather,” or

        “an armed conflict.”

               We agree with the district court that the Board’s claim of statutory authority for its

        actions is meritless. Although the COVID-19 pandemic is a traumatic event for the country,

        it is not the type of “natural disaster” referred to by the statute. The statute envisions a

        sudden disaster “where the normal schedule for the election is disrupted” and the General

        Assembly does not have time to respond to it before a scheduled election. This limitation

        on the statute is reinforced by the fact that it grants the Board power to make changes only

        “in a district” where disruption occurs, suggesting the power is far more limited than the

        Board suggests. A good example of a disaster that would qualify is if a hurricane devastated
                                                     38



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 38 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 39 of 49




        part of the State a couple of days before the election. Here, in contrast, the pandemic has

        been ongoing for months and the General Assembly convened to adopt a bill specifically

        intended to account for the conditions created by COVID-19. The Board cannot

        characterize COVID-19 as a sudden disaster “where the normal schedule for the election

        is disrupted.”

               Further, the statute envisions only minor departures from the General Assembly’s

        election rules. The provision relied upon by the Board states that the Board “shall avoid

        unnecessary conflict” with other provisions of the State’s election rules. N.C. Gen. Stat. §

        163-27.1. Ignoring that language, the Board adopted major changes to the election law that

        clearly clash with the General Assembly’s intent. Rarely will legislative intent be as

        straightforward as it is in this case. Just a few months ago, an overwhelming bipartisan

        majority of the General Assembly passed, and Governor Cooper signed, a bill setting the

        rules for the upcoming election in light of the COVID-19 pandemic. Bipartisan Elections

        Act of 2020, 2020 N.C. Sess. Laws § 2020-17. Although the General Assembly

        substantially expanded mail-in voting and made it easier, it also retained important

        limitations on that voting to combat potential voter fraud, a fight which “the State

        indisputably has a compelling interest” in winning. Purcell, 549 U.S. at 4 (quoting Eu v.

        S.F. Cty. Democratic Cent. Comm., 489 U.S. 214, 231 (1989)). For example, the General

        Assembly shifted from requiring absentee voters to secure two witnesses to requiring only

        one witness. Although that move expresses a desire to facilitate absentee voting, it also

        expresses a firm desire to retain a witness requirement. The Board produced an

        “unnecessary conflict” with state law in violation of N.C. Gen. Stat. § 163-27 by discarding
                                                    39



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 39 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020       Pg: 40 of 49




        the witness requirement in favor of a process in which voters could self-certify their ballots.

        And the fact that the General Assembly maintained its deadline for the receipt of absentee

        ballots, even as other states were significantly extending them, evinces an intent not to

        allow absentee votes to be received well after the election. That the Board agreed to a

        receipt day far later than the General Assembly enacted produced another “unnecessary

        conflict” with state law in violation of N.C. Gen Stat. § 163-27. 5

               In light of such clear legislative intent, we cannot identify a significant rationale for

        the Board’s decision to jettison the General Assembly’s election rules in a lawsuit. As is

        unfortunately happening in just about every state where competitive elections are

        occurring, a series of lawsuits were brought to challenge the state legislature’s choices. But

        considering the Supreme Court’s well-established rule that courts should not change the

        rules of federal elections shortly before they begin, and the long list of cases upholding

        witness requirements and absentee ballot deadlines, these lawsuits had little chance of

        success. Indeed, a federal judge upheld the rules that the Board voided just two months

        ago. But a practically identical challenge was then brought in state court, and the Board

        showed little or no interest in defending the General Assembly’s rules even after an initial

        federal-court victory. The Board agreed to a consent decree that bargained away important



               5
                 We also agree with Judge Osteen that the Board was not authorized to adopt these
        rule changes under N.C. Gen. Stat. § 163-22(a), which allows the Board to adopt rules and
        regulations for elections “so long as they do not conflict with any provisions” of the
        General Assembly’s election rules. As discussed, the Board’s changes in this case flatly
        contradict the rules set by the General Assembly. We also concur with Judge Osteen’s
        conclusion that the Board did not have authority to change the election rules under N.C.
        Gen. Stat. § 163-22.2.
                                                      40



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 40 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020     Pg: 41 of 49




        safeguards designed to protect the integrity of mail-in balloting. And Judge Osteen found

        that the Board negotiated this deal secretly and without consulting the legislative leaders,

        and it continued to advocate for the consent decree even though the leaders of the General

        Assembly intervened and vigorously objected to it. We therefore cannot conclude that the

        Board’s actions constituted a good faith effort to implement the General Assembly’s

        election law.

               Finally, the Board’s actions appear to violate the North Carolina Constitution, which

        establishes that the General Assembly is the “Legislature” and exercises all legislative

        power under state law. N.C. Const. art. II, § 1 (“The legislative power of the States shall

        be vested in the General Assembly . . . .”). And the North Carolina Supreme Court has

        established a nondelegation doctrine limiting the ability of the General Assembly to

        delegate legislative power to an executive agency. Adams v. N.C. Dep’t of Nat. & Econ.

        Res., 249 S.E.2d 402, 410 (N.C. 1978) (“[T]he legislature may not abdicate its power to

        make laws or delegate its supreme legislative power to any coordinate branch or to any

        agency which it may create.”). Permissible delegations are limited to situations featuring

        “complex conditions involving numerous details with which the Legislature cannot deal

        directly.” N.C. Turnpike Auth. v. Pine Island, Inc., 143 S.E.2d 319, 323 (N.C. 1965). This

        makes the Board’s broad interpretation of its emergency powers under N.C. Gen. Stat. §

        163-27.1 even more implausible, as it would transform the provision from a clearly

        acceptable narrow delegation into a dubiously broad delegation.

               We do not question the ability of the Board, or other state election boards, to make

        minor ad hoc changes to election rules in response to sudden emergencies. There is a long
                                                    41



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 41 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020       Pg: 42 of 49




        history, both in North Carolina and in other states, of this power being exercised, and we

        understand that this power is important to the smooth functioning of elections. For

        example, if an electrical power outage halts voting in a precinct, we are confident that the

        Board could legally extend voting in that precinct.

               But here the state legislature’s constitutional power is at stake. If we refuse to defend

        the prerogative of the General Assembly to create election rules in a case as clear as this

        one, the power of the state legislatures under the Elections Clause and the Electors Clause

        will be at the mercy of other state-government actors. If non-representative state officials

        can disregard a clear mandate from the state legislature merely by claiming state-law

        authority, and if federal courts cannot review that claim, non-representative state officials

        will be able to strip the state legislatures of their federal constitutional power whenever

        they disagree with legislative priorities. The power of the people’s representatives over

        elections will be jeopardized. That cannot be, and the Constitution does not allow it.

               We also agree with the conclusion of both Judge Osteen and Judge Dever that

        plaintiffs have a good chance of vindicating their Equal Protection Clause claims on appeal.

        As noted, the Board changed the rules after voters had cast over 150,000 ballots in North

        Carolina. Plaintiffs’ Equal Protection Clause claims thus raise serious questions about the

        scope of the Supreme Court’s one-person, one-vote principle, and the attendant limitations

        on the ability of state officials to apply different rules to different voters in the same

        election. See Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018) (“‘[V]oters who allege facts

        showing disadvantage to themselves as individuals have standing to sue’ to remedy that

        disadvantage.” (quoting Baker v. Carr, 369 U.S. 186, 206 (1962))); Reynolds v. Sims, 377
                                                      42



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 42 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 43 of 49




        U.S. 533, 555 (1964). By intentionally allowing votes to be cast that violate the Bipartisan

        Elections Act of 2020, defendants created serious questions under the Equal Protection

        Clause that should be considered on appeal. Anderson v. United States, 417 U.S. 211, 226

        (1974) (“The right to an honest [vote count] is a right possessed by each voting elector, and

        to the extent that the importance of his vote is nullified, wholly or in part, he has been

        injured in the free exercise of a right or privilege secured to him by the laws and

        Constitution of the United States.” (internal quotation marks and citation omitted)).

        Because the Supreme Court has explained that the Equal Protection Clause protects against

        “the diluting effect of illegal ballots,” Gray v. Sanders, 372 U.S. 368, 380 (1963), plaintiffs

        are likely to succeed on their appeal of this claim.

                                                    B.

               Second, the plaintiffs will suffer irreparable injury absent an injunction pending

        appeal. The state legislative leaders will suffer irreparable injury if their carefully crafted

        legislation for the upcoming election is upset. Enjoining a “State from conducting [its]

        elections pursuant to a statute enacted by the Legislature . . . seriously and irreparably

        harm[s] [the State].” Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018). As Chief Justice

        Roberts has explained, the inability to “employ a duly enacted statute” is an irreparable

        harm. Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts, C.J., in chambers). This

        irreparable harm is especially poignant in the present case because the General Assembly

        adopted election rules specifically for this election, and allowing them to be disregarded

        until after the election renders their legislative action completely pointless. As to the Equal



                                                      43



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 43 of 49
USCA4 Appeal: 20-2104       Doc: 20          Filed: 10/20/2020      Pg: 44 of 49




        Protection Clause claim, the injury the voter plaintiffs allege will necessarily come to pass

        in the absence of an injunction, thus causing irreparable injury.

                                                     C.

               Finally, we conclude that the balance of the equities and the public interest favor

        plaintiffs. Endless suits have been brought to change the election rules set by state

        legislatures. See Stanford-MIT Healthy Elections Project, COVID-Related Election

        Litigation Tracker (last visited Oct. 19, 2020) (documenting 385 lawsuits filed against

        election rules this year), https://healthyelections-case-tracker.stanford.edu/. This pervasive

        jockeying threatens to undermine public confidence in our elections. And the constant court

        battles make a mockery of the Constitution’s explicit delegation of this power to the state

        legislatures.

               The Supreme Court has repeatedly made clear that courts should not change the

        rules of a federal election in the “weeks before an election.” Purcell v. Gonzalez, 549 U.S.

        1, 4 (2006) (per curiam); see also Republican Nat’l Comm. v. Democratic Nat’l Comm.,

        140 S. Ct. 1205, 1207 (2020) (per curiam). The district court denied injunctive relief solely

        on the basis of Purcell. We commend the district court for its good-faith effort to comply

        with Purcell in a year where courts are too often meddling in elections. However, we

        conclude the district court misunderstood how Purcell applies to this case. As the district

        court observed, Purcell has traditionally been applied against federal courts changing the

        rules shortly before elections. But there is no principled reason why this rule should not

        apply against interferences by state courts and agencies. The victim of a last-minute

        interference, whatever its source, is the same: a federal election. It is a difficult enough task
                                                       44



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 44 of 49
USCA4 Appeal: 20-2104       Doc: 20         Filed: 10/20/2020      Pg: 45 of 49




        to conduct an election in the middle of a pandemic without proliferating lawsuits and

        constantly changing rules. Attempts to change election rules, whether facilitated in federal

        or state court, cause the “judicially-created confusion” that the Purcell principle is designed

        to guard against. See Republican Nat’l Comm., 140 S. Ct. at 1207. Whenever interference

        occurs, it incentivizes an avalanche of partisan and destabilizing litigation against election

        rules duly enacted by state legislatures. If Purcell did not apply in state courts, federal

        election rules would continue to be at the mercy of litigation and rushed, last-minute

        decisions by state judges in contravention of the delegation of authority by the Constitution

        under the Elections Clause.

               Therefore, we conclude that Purcell requires granting an injunction pending appeal

        in this case. The status quo, properly understood, is an election run under the General

        Assembly’s rules—the very rules that have been governing this election since it began in

        September. The Board and the North Carolina Superior Court for the County of Wake

        impermissibly departed from that status quo approving changes to the election rules in a

        consent decree in the middle of an election. Over 150,000 ballots had already been received

        when the Board changed the rules, and its actions have draped a shroud of uncertainty upon

        North Carolina’s elections. Now that over half a million votes have been cast, allowing the

        Board’s changes to go into effect would cause even greater turbulence. Purcell counsels in

        favor of ending this uncertainty by issuing injunctive relief pending appeal.

               The General Assembly established rules for orderly elections amidst a pandemic. A

        wave of last-minute litigation in federal and state courts has resulted in North Carolina’s

        rules changing repeatedly within a few weeks. This is happening as hundreds of thousands
                                                      45



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 45 of 49
USCA4 Appeal: 20-2104      Doc: 20         Filed: 10/20/2020      Pg: 46 of 49




        of North Carolinians have already voted in important elections. This chaos must end.

        Because only an injunction pending appeal restores order, we would issue it.

                                                  ⃰    ⃰    ⃰

               This phenomenon is hardly unique to North Carolina. Around the country, courts

        are changing the rules of the upcoming elections at the last minute. It makes the promise

        of the Constitution’s Elections and Electors Clauses into a farce. It disrespects the Supreme

        Court’s repeated and clear command not to interfere so late in the day. This pernicious

        pattern is making the courts appear partisan, destabilizing federal elections, and

        undermining the power of the people to choose representatives to set election rules. By not

        issuing the injunction pending appeal we propose in Part IV, this court has missed an

        opportunity to stand athwart this destructive trend.

                                                      IV.

               Our proposed injunction pending appeal would read as follows:

               Upon consideration of submissions relevant to appellants’ emergency

               motions for injunctions pending appeal, we hereby grant the motions. The

               North Carolina Board of Elections is enjoined from eliminating the North

               Carolina General Assembly’s requirement that absentee and mail-in ballots

               include a witness signature. See Elections Act of 2020, 2020 N.C. Sess. Laws

               § 2020-17. The North Carolina. Board of Elections is also enjoined from

               extending the deadline for the receipt of absentee and mail-in ballots beyond

               that established by the North Carolina General Assembly in N.C. Gen. Stat.

               § 163.231(b)(2)b. Under the General Assembly’s law, such absentee and
                                                      46



             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 46 of 49
USCA4 Appeal: 20-2104     Doc: 20          Filed: 10/20/2020    Pg: 47 of 49




              mail-in ballots must be mailed and postmarked on or before Election Day,

              and they must be received within “three days after the election by 5:00 p.m.”

              This order will remain in effect until these cases are finally decided on the

              merits, or until further notice by this Court.




                                                     47



            Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 47 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 48 of 49




        NIEMEYER, Circuit Judge, dissenting:

               I am pleased to join the dissenting opinion written by the panel majority. This case

        was originally assigned to a panel, but the work of the panel was hastily preempted by an

        en banc vote requested by the panel’s dissenter after the panel majority had shared its views

        but before those views could be published.

               To be sure, an en banc hearing may be requested at anytime. But the traditional

        practice of this court is for the assigned panel to hear a case and publish its opinion before

        the court considers whether to rehear the case en banc. Once in a rare while, the court has

        elected instead to hear a case en banc before consideration by a panel on the ground that

        the extraordinary importance of the matter justifies the participation of the entire court.

        But here, neither course was followed. The panel considered the case assigned to it and

        promptly exchanged votes on the outcome. Finding that he had been outvoted, the

        dissenting judge immediately initiated an en banc vote before the panel could even circulate

        its views to the entire court, let alone to the public. This departure from our traditional

        process strikes me as needlessly divisive — even considering the matter’s time sensitive

        nature. I am saddened to see it, especially on a court that has taken such pride in its

        collegiality.

               On the merits, the en banc action appears to be just as aggressive. After a substantial

        number of North Carolina voters — well over 1,000,000 as of October 17, 2020 — have

        voted and only two weeks before election day, the en banc majority now acts to permit

        changes to balloting rules. Such action by the en banc majority, as the panel majority has



                                                     48


             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 48 of 49
USCA4 Appeal: 20-2104      Doc: 20          Filed: 10/20/2020     Pg: 49 of 49




        explained, flies in the face of the principle that balloting rules for federal elections must

        not be changed shortly before elections — indeed, in this case, during an election.

               I dissent from the preemptive en banc action in this case, and for the reasons given

        by the panel majority, I vote to grant the requested injunction against implementation of

        last minute ballot rules changes.




                                                     49


             Case 1:20-cv-00912-WO-JLW Document 68 Filed 10/20/20 Page 49 of 49
